internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-115325-01 date date number release date index number legend authority borrower project issue state dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref g percent h percent i percent bank dear this responds to your request for a ruling that the bonds of the project issue will not be issued earlier than necessary for purposes of sec_1_148-10 of the income_tax regulations facts the borrower is a state not-for-profit corporation which the internal_revenue_service has determined to be exempt from federal_income_tax pursuant to sec_501 of the internal_revenue_code as a charitable_organization described in sec_501 the borrower plans to construct a new continuing care retirement community the project due to market conditions the borrower will construct the project in five phases rather than constructing the entire project at this time according to this plan when the borrower completes a phase and that phase is substantially sold or leased the borrower will begin construction of the next phase of the project if all five phases of the project are built the construction_period is expected to be approximately five years the authority plans to issue the project issue to the bank in the aggregate amount of dollar_figurea and loan the proceeds to the borrower in order for the borrower to finance the costs of constructing the project the authority will receive proceeds of the project issue from the bank on multiple dates when the borrower requests that a portion of dollar_figurea be advanced to it advances are expected to be made over the five-year construction_period in the following amounts dollar_figureb for phase i dollar_figurec for phase ii dollar_figured for phase iii dollar_figuree for phase iv and dollar_figuref for phase v pursuant to instructions from the authority the bank will make advances directly to the borrower for the bank to make an advance on the project issue the borrower will be required to submit a written request accompanied by invoices for completed construction work on a project phase the borrower will submit requests for an advance when a particular phase of the project is at or near completion on the day that the borrower receives the advance the borrower will be required to apply that advance to pay the construction costs reflected in the request interest will begin to accrue on the unpaid balance of each advance on the date that the advance is made a formula for determining the interest rate for each advance will be established on or before any advances of the project issue proceeds are made the formula will provide that the interest rate will be g percent of the bank’s then-current prime rate of interest but in no event will the interest rate be less than h percent or greater than i percent law and analysis generally sec_1_150-1 provides in part that the term issue means two or more bonds that are sold at substantially the same time are sold pursuant to the same plan of financing and are reasonably expected to be paid from substantially the same source of funds determined without regard to guarantees from parties unrelated to the obligor generally under sec_1 b the issue_date of an issue is the first date on which the issuer receives the purchase_price in exchange for delivery of the evidence_of_indebtedness representing any bond included in the issue under sec_1_150-1 the issue_date of a bond is the date on which the issuer receives the purchase_price in exchange for that bond in no event is the issue_date earlier than the first day on which interest begins to accrue on the bond or bonds for federal_income_tax purposes sec_1_150-1 sets forth a special rule where the issue of bonds is a draw-down loan under sec_1_150-1 bonds issued pursuant to a draw-down loan are treated as part of a single issue in addition sec_1_150-1 provides that the issue_date of the issue is the first date on which the aggregate draws under the loan exceed the lesser_of dollar_figure or percent of the issue_price there is no special rule for the issue_date of bonds issued pursuant to a draw- down loan sec_1_148-10 provides in part that bonds of an issue are arbitrage_bonds under sec_148 if an abusive arbitrage device under sec_1_148-10 is used in connection with the issue except as described in sec_1_148-10 with respect to advance refunding issues any_action that is expressly permitted by sec_148 or sec_1_148-1 through is not an abusive arbitrage device under sec_1_148-10 any_action is an abusive arbitrage device if the action has the effect of i enabling the issuer to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage and ii overburdening the tax-exempt_bond market under sec_1_148-10 an action overburdens the tax-exempt_bond market under sec_1_148-10 if it results in issuing more bonds issuing bonds earlier or allowing bonds to remain outstanding longer than is otherwise reasonably necessary to accomplish the governmental purposes of the bonds based on all the facts and circumstances one factor evidencing an early issuance is the issuance of bonds that do not qualify for a temporary period under sec_1_148-2 e or e the project issue will be a draw-down loan subject_to sec_1_150-1 although the issue_date of the project issue under sec_1_150-1 is the first date on which the borrower’s aggregate draws exceed the lesser_of dollar_figure or percent of the issue_price interest will not begin to accrue on the dollar_figurea aggregate amount of the project issue on that date instead interest will begin to accrue only on the date that the bank makes an advance for the authority and only on that portion of the aggregate amount of dollar_figurea that the bank actually advances pursuant to the borrower’s request because sec_1_150-1 provides that no bond can be issued earlier than the first day on which interest begins to accrue on the bond for federal_income_tax purposes we conclude that each advance actually made by the bank for the authority should be treated as a bond of the project issue the issue_date of which is the date on which the bank actually makes the advance to the borrower we next consider whether based on all facts and circumstances the project issue will be issued earlier than otherwise reasonably necessary for purposes of sec_1_148-10 as noted above each advance made should be treated as a bond of the project issue the issue_date of which is the date that the advance is actually made on the date of the advance the borrower will be required to apply proceeds of each bond within the project issue to construction expenditures under these circumstances we conclude that the project issue will not be issued earlier than necessary for purposes of sec_1_148-10 except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the transaction involved herein under the provisions of any other section of the code and regulations that may be applicable that is not specifically covered by the above including but not limited to any issues under sec_1_150-2 and sec_265 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosure sincerely assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant branch chief tax exempt bonds branch
